DETAILED ACTION
Claims 16, 26, 34-36, 41, and 43-46 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 34-36, 41 and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernández-Martínez et al (March 2008, J. Invert. Pathol. 97:245-250) in view of Luo et al (1999, Appl. Environ. Microbiol. 65:457-464), Barbour et al (WO 2004/099447), van Mellaert et al (1999, US 5,866,784), and Höfte et al (1986, Eur. J. Biochem. 161:273-280) taken with the evidence of Cardineau et al (2001, US 6,218,188), Crickmore et al (2014 "Bacillus thuringiensis toxin nomenclature" http://www.btnomenclature.info/), USDA (2006, http://www.ars.usda.gov/Research/ docs.htm?docid=7596), Capinera (2005, http://entnemdept.ufl.edu/creatures/field/ fall_armyworm.htm), and Mascarenhas, 1997 (Pest Status and Management of Beet Armyworm, Spodoptera Exigua (Hubner), on Cotton in Louisiana, LSU Historical Dissertations and Theses. 6582).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 9 September 2020, as applied to claims 16-17, 34-36, 41-42 and 44-46.  Applicant’s arguments filed 9 February 2021 have been fully considered but they are not persuasive.  
Spodoptera frugiperda corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa, and optionally Cry1Ab and managing the development of resistance to Cry1Da and Cry1Fa by S. frugiperda.
The following is a claim interpretation for “managing the development”, “presenting”, and “mitigating the development”:
“Managing the development” is used in the specification and original claims in two contexts.  In the first, the phrase is used in in the sense of creating a gene stack in plants, where the toxins do not compete for binding in the pest (¶5, 11, 17, 18, 20, 27, 28, 29, 96, 106).
In the second context, “managing the development” is accomplished by planting seeds of a transgenic plant comprising DNA encoding a Cry1D insecticidal protein and DNA encoding a Cry1F insecticidal protein (see original claims 16, 20 and 27).  The specification also discusses resistance management in general as a planting strategy (¶72, 85, 94).
The word “presenting” occurs in the specification and original claims only once, in original claim 23, which is drawn to a method of controlling lepidopteran pests by presenting to said pests or to the environment of said pests an effective amount of a composition comprising cells that express effective amounts of both a Cry1F core toxin-containing protein and a Cry1D core toxin-containing protein.  
Based on these usages in the specification and original claims, “managing the development” is interpreted to mean creating a gene stack in a plant or planting seeds in which that gene stack occurs.  “Presenting”, when referring to a transgenic plant, is interpreted to mean to mean allowing the plants to grow in the environment in a manner in which the pests can come into contact with and ingest the toxins if the pests are around.  
Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) to say “[A]lthough the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order.”  Under the analysis of the terms above, the use of “managing the development” and “presenting” in the instant claim 16 implicitly requires a particular order, that is, that “managing the development” (creating the plants and planting the seeds) must occur before “presenting” (allowing the plants to be in the environment).    
 “Mitigat[ing] the development”, recited in claim 41, is used in the specification to refer to a consequence of the use of a gene stack, in the context of mitigating the development of resistance by fall armyworm to Cry1Fa and/or Cry1Da (¶20, 26, 28, 81).  It thus requires no additional action by the practitioner.   

Hernández-Martínez et al (2008) teach that Cry1Da, Cry1Ca, and Cry1Fa are toxic to S. exigua (pg 248, left column), with each having different toxicities to different S. exigua strains (Table 1); Cry1Da and Cry1Fa are among those most toxic to most of the S. exigua strains (Tables 1 and 2;  Figure 2).  Hernández-Martínez et al also teach that Cry1Ab is equally toxic to at least some S. exigua strains (pg 248, right column, paragraph 1, Tables 1-2). 
Hernández-Martínez et al 2008 do not teach plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
Luo et al teach that Cry1Ca and Cry1Fa are highly toxic to S. exigua (paragraph spanning pg 458-459;  Table1).  Luo et al teach that iodination inhibits the activity and binding of Cry1Fa in S. exigua (paragraph spanning pg 458-459;  Table1; paragraph spanning the columns on pg S. exigua brush border membranes (paragraph spanning pg 459-460);  for example, the method showed that Cry1Ca and Cry1Fa share the same site or sites close together in S. exigua (paragraph spanning the columns on pg 462).
Barbour et al teach event TC1507-containing corn plants and their production;  these plants have the Cry1F gene taught in Cardineau et al (example 1).  The instant specification teaches that this Cry1F is a Cry1Fa (paragraph 8).  
The cry1F taught in Cardineau et al and, thus, the Cry1Fa in TC1507 plants taught by Barbour et al, has 100% identity to the Cry1Fa of the instant SEQ ID NO:1:
US-09-178-252-4
; Sequence 4, Application US/09178252
; Patent No. 6218188
; GENERAL INFORMATION:
;  APPLICANT: Cardineau, Guy A.
;  APPLICANT: Stelman, Steven J.
;  APPLICANT: Narva, Kenneth E.
;  TITLE OF INVENTION: Plant-Optimized Genes Encoding Pesticidal Toxins
;  FILE REFERENCE: MA-714XC2
;  CURRENT APPLICATION NUMBER: US/09/178,252
;  CURRENT FILING DATE: 1998-10-23
;  EARLIER APPLICATION NUMBER: 60/065,215
;  EARLIER FILING DATE: 1997-11-12
;  EARLIER APPLICATION NUMBER: 60/076,445
;  EARLIER FILING DATE: 1998-03-02
;  NUMBER OF SEQ ID NOS: 27
;  SOFTWARE: PatentIn Ver. 2.0
; SEQ ID NO 4
;   LENGTH: 605
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Toxin encoded by synthetic B.t. gene
US-09-178-252-4

  Query Match             100.0%;  Score 3189;  DB 2;  Length 605;
  Best Local Similarity   100.0%;  
  Matches  605;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MENNIQNQCVPYNCLNNPEVEILNEERSTGRLPLDISLSLTRFLLSEFVPGVGVAFGLFD 60

Qy         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LIWGFITPSDWSLFLLQIEQLIEQRIETLERNRAITTLRGLADSYEIYIEALREWEANPN 120

Qy        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NAQLREDVRIRFANTDDALITAINNFTLTSFEIPLLSVYVQAANLHLSLLRDAVSFGQGW 180

Qy        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLDIATVNNHYNRLINLIHRYTKHCLDTYNQGLENLRGTNTRQWARFNQFRRDLTLTVLD 240

Qy        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IVALFPNYDVRTYPIQTSSQLTREIYTSSVIEDSPVSANIPNGFNRAEFGVRPPHLMDFM 300

Qy        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSLFVTAETVRSQTVWGGHLVSSRNTAGNRINFPSYGVFNPGGAIWIADEDPRPFYRTLS 360

Qy        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DPVFVRGGFGNPHYVLGLRGVAFQQTGTNHTRTFRNSGTIDSLDEIPPQDNSGAPWNDYS 420

Qy        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HVLNHVTFVRWPGEISGSDSWRAPMFSWTHRSATPTNTIDPERITQIPLVKAHTLQSGTT 480

Qy        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VVRGPGFTGGDILRRTSGGPFAYTIVNINGQLPQRYRARIRYASTTNLRIYVTVAGERIF 540

Qy        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AGQFNKTMDTGDPLTFQSFSYATINTAFTFPMSQSSFTVGADTFSSGNEVYIDRFELIPV 600

Qy        601 TATLE 605
              |||||
Db        601 TATLE 605

van Mellaert et al teach a protein and the nucleic acid encoding it, their Bt4, now called Cry1Da1 (see Crickmore et al), that has 100% identity to the instant SEQ ID NO:2:
AAR08200
ID   AAR08200 standard; protein; 1165 AA.
XX
AC   AAR08200;
XX
DT   25-MAR-2003  (revised)
DT   26-FEB-1991  (first entry)
XX
DE   bt4 Protoxin gene product.
XX
KW   Inceticidal crystal protein; ICP.
XX
OS   Bacillus thuringiensis.
XX
CC PN   EP400246-A.
XX
CC PD   05-DEC-1990.
XX
CC PF   31-MAY-1989;   89EP-00401499.
XX
PR   31-MAY-1989;   89EP-00401499.
XX
CC PA   (PLBZ ) PLANT GENETICS SYSTEMS NV.
XX
CC PI   Vanmellaer H,  Botterman J,  Vanrie J,  Joos H;
XX
DR   WPI; 1990-362852/49.
DR   N-PSDB; AAQ06782.
XX
CC PT   Preventing Bacillus Thuringiensis resistance development - by stable 
CC PT   transformation with two or more DNA sequences encoding insecticidal 

XX
CC PS   Disclosure; Fig 13; 56pp; English.
XX
CC   A plant may be transformed by two or more bt incecticidal crystal (ICP) 
CC   encoding sequences which do not attack the insect competetively, thus 
CC   preventing or delaying development of resistance by the insect. (Updated 
CC   on 25-MAR-2003 to correct PA field.) (Updated on 25-MAR-2003 to correct 
CC   PI field.)
XX
SQ   Sequence 1165 AA;

  Query Match             100.0%;  Score 3089;  DB 1;  Length 1165;
  Best Local Similarity   100.0%;  
  Matches  594;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MEINNQNQCVPYNCLSNPKEIILGEERLETGNTVADISLGLINFLYSNFVPGGGFIVGLL 60

Qy         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ELIWGFIGPSQWDIFLAQIEQLISQRIEEFARNQAISRLEGLSNLYKVYVRAFSDWEKDP 120

Qy        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TNPALREEMRIQFNDMNSALITAIPLFRVQNYEVALLSVYVQAANLHLSILRDVSVFGER 180

Qy        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 WGYDTATINNRYSDLTSLIHVYTNHCVDTYNQGLRRLEGRFLSDWIVYNRFRRQLTISVL 240

Qy        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DIVAFFPNYDIRTYPIQTATQLTREVYLDLPFINENLSPAASYPTFSAAESAIIRSPHLV 300

Qy        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DFLNSFTIYTDSLARYAYWGGHLVNSFRTGTTTNLIRSPLYGREGNTERPVTITASPSVP 360

Qy        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IFRTLSYITGLDNSNPVAGIEGVEFQNTISRSIYRKSGPIDSFSELPPQDASVSPAIGYS 420

Qy        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 HRLCHATFLERISGPRIAGTVFSWTHRSASPTNEVSPSRITQIPWVKAHTLASGASVIKG 480

Qy        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PGFTGGDILTRNSMGELGTLRVTFTGRLPQSYYIRFRYASVANRSGTFRYSQPPSYGISF 540

Qy        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PKTMDAGEPLTSRSFAHTTLFTPITFSRAQEEFDLYIQSGVYIDRIEFIPVTAT 594

van Mellaert et al also teach methods of determining if toxins compete for the binding same sites in insect brush border membranes (example 6).
Höfte et al teaches the sequence of the bt2 protein (Figure 6), which Crickmore et al teaches is now called Cry1Ab5.  
S. exigua is a pest of a number of crops, including corn, in the Southern US (paragraph 1) and that S. frugiperda is a pest of a number of crops, including corn, in the Eastern US (paragraph 4).
Capinera teaches that S. frugiperda is found throughout the eastern US, but its range is primarily in the southeastern US (pg 1, paragraph 1).
Mascarenhas teaches that S. exigua is found throughout the US, including the southeast (pg 1, paragraphs 1-3).  
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to express in maize at least two toxins that target S. exigua, thereby creating a gene stack.  One of ordinary skill in the art would have been motivated to do so because S. exigua is a maize pest (USDA, paragraph 1).  Further, one of ordinary skill in the art would have been motivated to do so because Hernández-Martinez et al 2008 teach that different toxins are toxic to different populations of S. exigua.  In order to control the broadest range of S. exigua populations, one of skill in the art would want to use a combination of toxins.  
Hernández-Martínez et al 2008 teach that Cry1Da, Cry1Ab, Cry1Ca, and Cry1Fa are toxic to S. exigua (pg 248, left column; pg 248, right column, paragraph 1, Tables 1-2).  One of ordinary skill in the art would have wanted to use Cry1Fa, because it is the most insecticidal toxin against all tested strains of this pest (Hernández-Martínez et al 2008, Figure 2;  Luo et al, pg 461, left column, paragraph 1), but would not use Cry1Ca and Cry1Fa together because they share the same site or sites close together in S. exigua (Luo et al, paragraph spanning the columns on pg 462).  One of ordinary skill in the art would also have wanted to use Cry1Da, Cry1Fa and Cry1Ab because the toxicities of Cry1Ab and Cry1Da in different strains complement one another (Hernández-Martínez et al 2008, Figure 2).
S. exigua, using the method of Luo et al.  Selection of the sequence of each protein is a design choice;  the Cry1Fa of Barbour et al, the Cry1Ab of Höfte et al, and the Cry1Da of van Mellaert et al are those available to one of ordinary skill in the art.
Upon finding out that Cry1Da, Cry1Fa and Cry1Ab do not share the same binding site, in S. exigua, one of ordinary skill in the art would have been motivated to express two or three of the toxins in corn, for example, by transforming the Cry1Fa-expressing TC1507 corn taught by Barbour et al with nucleic acids encoding Cry1Da and/or Cry1Ab using the transformation methods of Barbour et al.  The resulting corn plants would have a gene stack of three genes, Cry1Da, Cry1Fa and Cry1Ab.  Seeds of the corn plants would have been planted in fields for evaluation for field resistance conferred by the toxins.
One of ordinary skill in the art would have been motivated to express them in corn because S. exigua is a pest of corn (USDA paragraph 1), and one of ordinary skill in the art would have desired to minimize damage from this pest to corn plants grown in the eastern US.
Because both S. exigua and S. frugiperda are present in the southeastern US (USDA paragraph 1 and 4; Capinera, pg 1, paragraph 1; Mascarenhas pg 1, paragraphs 1-3), when corn comprising Cry1Da and Cry1Fa or Cry1Da, Cry1Ab, and Cry1Fa is grown in the southeastern US, S. frugiperda or their environment is also presented with a composition comprising cells expressing Cry1Da, Cry1Fa and, if present in the corn, Cry1Ab.
Thus, creating the corn plants expressing Cry1Da, Cry1Fa and Cry1Ab and planting seeds of the plants in the eastern and southeastern US would also manage the development of S. frugiperda, and allowing the plants to grow would present the plants to the pests or their environment.   
Response to Arguments
Applicant urges that because obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established (response pg 5).
This is not found persuasive.  The motivation for this rejection does not rely on inherency not known at the time of filing.  One of ordinary skill in the art would have made Cry1Da- and Cry1Fa-expressing corn plants and planted them in the SE US to control S. exigua, as made obvious be the cited references.  A motivation to control S. frugiperda is not necessary.  A motivation to control S. exigua is all that is needed.
Applicant urges that one of ordinary skill in the art, seeking to manage or mitigate the development of resistance to a Cry toxin by S. frugiperda, would not have been motivated to combine Cry1Da and Cry1Fa for use in controlling S. frugiperda without the knowledge that the proteins do not share a binding site in the S. frugiperda insect gut (response pg 5).
This is not found persuasive.  The rejection does not state that one of ordinary skill in the art would be seeking to affect S. frugiperda.  The rejection states that one of ordinary skill in the art was interested in controlling the maize pest S. exigua and would also have wanted to use Cry1Da, Cry1Fa and Cry1Ab because the toxicities of Cry1Ab and Cry1Da in different strains complement one another.  Control or mitigation of S. frugiperda would happen as a by-product of controlling S. exigua in the SE US, but that is not the intention of the person of ordinary skill in the art in this rejection.
S. frugiperda population selected for resistance to the insecticidal activity of the Cry1Fa protein is not resistant to the insecticidal activity of the Cry1Da protein, and methods of controlling or managing the resistance of S. frugiperda to Cry toxins through the use of a combination of Cry1Da and Cry1Fa insecticidal proteins (response pg 5).
This is not found persuasive.  There is no limitation in the claims that the S. frugiperda population be selected for resistance to Cry1Fa, and there is no showing that Cry1Fa resistant S. frugiperda are not present in the SE US.  
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
One of the reasons for expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins in insect pests or to control insect pests that have already become resistant to one of the toxins (see, for example, van Mellaert et al, column 8, line 62, to column 9, line 50).  Being able to control different populations of a pest, as detailed above for control of S. exigua, is an additional bonus.  
Applicant urges that none of the cited references, alone or in combination, teach or suggest the use of a Cry1Da and Cry1Fa combination to manage the development of resistance to the Cry1Da or Cry1Fa insecticidal protein by S. frugiperda or to mitigate the development of resistance to the Cry1Da and/or Cry1Fa insecticidal protein by S. frugiperda;  the description in Hernandez-Martinez is directed to the evaluation of S. exigua (response pg 5-6).
S. exigua, which would, as a by-product, control S. frugiperda in the SE US.
Applicant is reminded yet again that one way to overcome this rejection would be to show that Cry1Da and Cry1Fa do share a binding site when tested by Luo’s method.

Claims 16, 26, 34-36, 41 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luo et al (1999, Appl. Environ. Microbiol. 65:457-464) in view of Rang et al (2004, Curr. Microbiol. 49:22-27), Monnerat et al (2006, Appl. Environ. Biol. 72:7029-7035), Barbour et al (WO 2004/099447) taken with the evidence of Cardineau et al (2001, US 6,218,188), van Mellaert et al (1999, US 5,866,784) taken with the evidence of Crickmore et al (2014 "Bacillus thuringiensis toxin nomenclature" http://www.btnomenclature.info/) and Höfte et al (1986, Eur. J. Biochem. 161:273-280) taken with the evidence of Crickmore et al.
Due to Applicant’s amendment of the claims, the rejection is modified from the rejection set forth in the Office action mailed 9 September 2020, as applied to claims 16-17, 26, 34-36, and 41-46.  Applicant’s arguments filed 9 February 2021 have been fully considered but they are not persuasive.  
“Managing the development”, “mitigating the development”, and “presenting” are interpreted as discussed in the rejection over Hernández-Martínez et al (2008) in view of Luo et al, Barbour et al, van Mellaert et al, and Höfte et al, taken with the evidence of Cardineau et al, Crickmore et al, USDA, Capinera, and Mascarenhas. 
The claims are drawn to a method comprising presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
S. frugiperda and that Cry1Bb and Cry1Fa are highly toxic to S. frugiperda (paragraph spanning pg 458-459;  Table1);  Cry1Fa is the most insecticidal toxin in S. frugiperda (pg 461, left column, paragraph 1).  
Luo et al teach that iodination inhibits the activity and binding of Cry1Fa in S. frugiperda (paragraph spanning pg 458-459;  Table1; paragraph spanning the columns on pg 459).  Luo et al teach a method in which it can none-the-less be determined if Cry1Fa and another Bt-toxin compete for the same site or sites close together (paragraph spanning pg 459-460).  The method showed that Cry1Ca and Cry1Bb and Cry1Fa share the same site or sites close together in S. frugiperda (paragraph spanning the columns on pg 462).
Luo et al do not teach presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa.
Rang et al teach that in S. frugiperda Cry1Ab and Cry1Ac share the same binding site, Cry1Ca and Cry1Ba share a different binding site, and Cry1Ea does not share a binding site with any of the other toxins (pg 25, left column, paragraph 1).  As maize varieties expressing Cry1Ea have had limited insecticidal activity against S. frugiperda, Rang et al suggest expressing Cry1Ab and Cry1Ca in maize for control of resistance to S. frugiperda as the best combination from the toxins they tested (pg 25, right column, paragraph 1).
Monnerat et al teach that Bacillus thuringiensis strains expressing different combinations of toxins have different activities against different S. frugiperda populations isolated from maize fields (Table 3).  Monnerat et al also teach that Cry1Ba, Cry1Ca and Cry1Da have different activities against different S. frugiperda populations (Table 4;  pg 7032, left column, paragraph 3).  Monnerat et al suggest some of the results seen with the different B. thuringiensis strains may the result of synergy (pg 7034, left column, paragraph 1).

The teachings of van Mellaert et al taken with the evidence of Crickmore et al are discussed above.
The teachings of Höfte et al taken with the evidence of Crickmore et al are discussed above.
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to express in maize at least two toxins that target S. frugiperda.  One of ordinary skill in the art would have been motivated to do so because S. frugiperda is a serious maize pest (Rang et al, pg 7029, left column, paragraph 1);  control of it would result in reduced maize losses.  
Rang et al, Monnerat et al, and Luo et al together teach that Cry1Fa, Cry1Ba, Cry1Ca, Cry1Da, Cry1Ea, and Cry1Ab are toxins that target S. frugiperda.  One of ordinary skill in the art would have wanted to use Cry1Fa in the combination, because it is the most insecticidal toxin against this pest (Luo et al, pg 461, left column, paragraph 1), but would not use Cry1Ca and Cry1Fa together because they share the same site or sites close together in S. frugiperda (Luo et al, paragraph spanning the columns on pg 462).  Thus, one of ordinary skill in the art would chose Cry1Fa + Cry1Ba, Cry1Fa + Cry1Da, or Cry1Fa + Cry1Ab.  Selection of the sequence of each protein is a design choice;  the Cry1Fa of Barbour et al, the Cry1Ab of Höfte et al, and the Cry1Da of van Mellaert et al are among those available to one of ordinary skill in the art at the time of filing.
One of ordinary skill in the art would have then tested each of these combinations for competition for the same binding site in S. frugiperda, using the method of Luo et al.  As Cry1Fa S. frugiperda that combination at least would have been shown to be acceptable.  
One of ordinary skill in the art would have then transformed a corn plant containing a Cry1Fa gene, like that taught by Barbour et al, with a nucleic acid encoding a Cry1Da, like that taught by van Mellaert et al, to produce corn plants transformed with nucleic acids encoding Cry1Fa and Cry1Da.  The corn plants would have been planted in fields in which S. frugiperda is present for evaluation for field resistance conferred by the toxins.
As Monnerat et al teach that different combinations of toxins have different activities against different S. frugiperda populations isolated from maize fields (Table 3), one of ordinary skill in the art would have wanted to express a third toxin in the plants to be sure as wide a number of S. frugiperda populations are targeted.  One of ordinary skill in the art would have then tested Cry1Ab and Cry1Ba with Cry1Da for competition for the same binding site in S. frugiperda using the methods of Luo et al or van Mellaert et al.  A nucleic acid encoding a toxin, like Cry1Ab, that does not compete with at least one of Cry1Fa or Cry1Da would then be transformed into the Cry1Fa + Cry1Da-expressing maize plant using the methods of Barbour et al. 
Thus, creating the corn plants expressing Cry1Da, Cry1Fa and Cry1Ab and planting seeds of the plants would be managing the development of resistance to the Cry1Da or Cry1Fa protein by S. frugiperda, and allowing the plants to grow would present the plants to the pests or their environment.   
Although Rang et al teaches that maize varieties expressing Cry1Ea have had limited insecticidal activity against S. frugiperda, one of ordinary skill in the art would have wanted to test in combination with Cry1Da and Cry1Fa in maize plants.  Rang et al’s wording suggests that S. frugiperda BBM, and if they bind noncompetitively,  test maize plants transformed with Cry1Da, Cry1Fa and Cry1Ea to determine if Cry1Ea conferred resistance to certain S. frugiperda populations or provide a synergistic resistance in combination with Cry1Da and Cry1Fa.
Response to Arguments
Applicant urges that Luo do not teach presenting to S. frugiperda or their environment corn plants transformed with nucleic acids encoding Cry1Da and Cry1Fa, Rang do not even mention Cry1Da as a possible toxin for S. frugiperda and instead teach that of the Cry toxins tested, Cry1 Ab and Cry1Ca are the best combination in maize for controlling resistance in fall armyworm. Monnerat teach individual Cry1Ba, Cry1Ca, and Cry1Da toxin activity toward S. frugiperda populations.  Thus, none of the cited references teach or suggest that the combination of Cry1Da and Cry1Fa would bind non-competitively in the midgut of S. frugiperda and thereby manage or control the fall armyworm insects (response pg 6-7).
This is not found persuasive because this is not an anticipation rejection or an obviousness rejection over a single reference.  This is an obviousness rejection based on a combination of references.  The reasons why the combination of references teaches the claimed invention is detailed above.
Applicant urges that the pending claims recite managing or mitigating the development of resistance to the Cry1Da or Cry1Fa insecticidal protein, and the present application describes a Cry protein stack to manage or mitigate the development of resistance by fall armyworm to Cry1Fa and/or Cry1Da.  The results provided in the Examples indicate that the combination of Cry1Fa and Cry1Da proteins is an effective means to mitigate the development of resistance in 
This is not found persuasive. One of the reasons for expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins in insect pests or to control insect pests that have already become resistant to one of the toxins (see, for example, van Mellaert, column 8, line 62, to column 9, line 50).  It is noted that van Mellaert issued more than 10 years before the priority document for the instant application;  expressing two noncompetitively binding cry toxins in the same plant is to prevent the development of resistance to the toxins is not a new idea.  Being able to control different populations of a pest, as detailed above for control of S. frugiperda, is an additional bonus.  
Applicant urges that it would not be prima facie obvious to combine these two proteins in a method for managing or mitigating the development of resistance to the Cry1Da or Cry1Fa insecticidal protein, as there is no teaching in the cited references of the lack of competition between Cry1Da and Cry1Fa regarding S. frugiperda gut receptors (response pg 7).
This is not found persuasive.  Given that some toxin combinations bind competitively and some bind noncompetitively, unless there is a specific teaching otherwise, that a combination binds noncompetitively is not surprising.  A specific teaching is not required for obviousness.   
See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at pg 1396:
The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of published articles and the explicit content of issued patents. The diversity of inventive pursuits and of modern technology counsels against limiting the analysis in this way.

As the combination of references teach that Cry1Da and Cry1Fa control S. frugiperda individually, it would be obvious to one of ordinary skill in the art to test the for non-competitive binding for the purpose of using them together to control S. frugiperda.  
Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See MPEP 2144.06 I.

Conclusion
No claim is allowed.  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne Kubelik/Primary Examiner, Art Unit 1662